Citation Nr: 1512363	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left leg fracture. 


REPRESENTATION

Appellant represented by:	Byron L. Dinkla, Agent


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 and September 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a February 2015 videoconference hearing before a Veterans Law Judge; however, the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran's representative called to cancel the hearing.  

(The issue of entitlement to service connection for a low back disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have residuals of a left leg fracture that are related to his military service.


CONCLUSION OF LAW

The Veteran does not have residuals of a left leg fracture that are the result of injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in September 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the September 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's available service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and lay statements.  The Board is unaware of any outstanding evidence or information that has not already been requested.  The Board acknowledges that the Veteran has not been afforded a medical examination with a medical opinion addressing the etiology of his alleged left leg disability.  See McLendon; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.    § 3.159(c)(4).  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of having experienced a left leg injury in service to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

X-rays of the Veteran's left leg show healed distal left tibia and fibula fractures.  Thus, the current disability requirement is satisfied.

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran has reported fracturing his left leg in approximately 1980.  See August 2009 VA Form 21-526.  The Veteran's STRs do not show in-service complaints of, diagnosis of, or treatment for a left leg disability or injury.  The Veteran stated that his left leg was in a cast for approximately one year and the cast may have been removed either at Madigan Army Medical Center or Luke Air Force Base (AFB).  VA attempted to corroborate the Veteran's lay statements by obtaining service medical records and clinical treatment records for the period of service from May 1, 1981 to July 31, 1981 at the Madigan Army Medical Center in Tacoma, Washington and from May 1, 1981 to October 1, 1981 at the Luke AFB.  Unfortunately, in November 2012, the VA issued a memorandum on a Formal Finding on the Unavailability of Clinical Treatment Records at the Madigan Army Hospital and Luke AFB from January 1, 1981 through December 31, 1981and also noted that the service department was unable to locate the Veteran's clinical treatment records for the same period from the National Personnel Records Center (NPRC).  Nevertheless, a layperson, like the Veteran, is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, this claim hinges on whether the Veteran's lay statements are found to be credible in light of the entire record. See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any evidence of interest, bias, consistency of provided statements with other evidence submitted on behalf of a Veteran, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has reported that his left leg was fractured in service.  He has not provided any details surrounding the alleged incident.  No reference was made to a left leg injury in the available STRs.  As the Veteran's claimed injury was a fractured leg, the Board finds it highly unlikely that such an injury would go undocumented at the time of treatment, especially if casted for a whole year.  Likewise, a May 1981 Report of Medical Examination for separation is curiously silent as to any abnormalities of the lower extremities.  The absence of any comment in this report is curious because it was prepared not very long after the cast was removed, that is if the Veteran is to be believed that the leg was in fact fractured in 1980 and casted for about a year.  Significantly, the Veteran also specifically denied any history of bone, joint, or other deformity on the May 1981 Report of Medical History.  There is no record of treatment during the Veteran's period of active duty for a left leg fracture.

To the extent that the Veteran is suggesting that his service treatment records are incomplete, the Board finds no evidence of this.  Indeed, his service treatment records include notations from dates throughout his period of service and note treatment for conditions including sore throat, headache, dry cough, ear aches, back pain, bilateral foot pain due to pressure sores, frost bite on the right foot, and myocarditis.  As noted above, the Board finds the absence of any reference to a history of left leg fracture in his May 1981 separation examination to be highly probative.  Based on the Veteran's recent statements, this examination would have been within one year of the injury and, given that this examination noted him having defective vision and a tattoo on his upper arm, it again seems highly unlikely that the examiner would neglect to mention a history of left leg fracture, especially one that was so severe as to require casting for about a year.  The Veteran has provided no explanation for why he would have failed to report such a significant recent injury and prolonged convalescence at the time of his separation.

Finally, the Board notes that the first reference to this claimed injury occurred approximately 27 years after the Veteran's separation and was not made in relation to an in-service event.  In a July 2008 VA progress note, contained within his SSA records, the Veteran was noted as having a history of a tibia fracture about 20 years earlier, which was treated in a cast with internal fixation.  He further complained of left leg pain and some numbness for the previous two months.  He reported fracturing his left leg in 1982 and stated that he had always had a bump on his left shin from the "bone not being aligned."  He further indicated that his leg was fine until two months earlier when, while walking in the dark, he hit a parked truck and hurt his leg.  He was told at the emergency room that his "bone was misaligned" and he was prescribed medication for the pain.  An August 2008 VA treatment record shows that the Veteran again complained of left leg pain that had started two months earlier.  It was noted that, originally, pain was localized to the left lower leg where he had a deformity due to tibia-fibula fracture in 1982.  The Veteran reported that his symptoms began after hitting a piece of metal with his left leg two months earlier.  An August 2008 EMG showed the Veteran had a contusion of the lower leg.  He was assessed with a likely contusion of lower extremity with some signs of L5-S1 radiculopathy.  Imaging showed healed distal left tibia and fibula fractures in bayonet apposition.  He was assessed with pain in an area of old fracture that had been aggravated by neuropathic pain.  He was prescribed medication. 

Significantly, the aforementioned VA treatment records show that the Veteran reported that his left leg pain began after hitting a parked truck or a piece of metal with his left leg two months prior to treatment in August 2008, rather than arising from an incident in service.  The Board finds that the Veteran's earlier statements made for treatment purposes are of more probative value than the more recent assertions given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 73 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran has not submitted or identified any early treatment records.  Furthermore, the Veteran consistently reported during VA treatment that he had fractured his left leg in 1982, which would have been after the Veteran's period of active duty.  This is in conflict with his claim of fracturing his left leg in approximately 1980 during active duty.  The Veteran also has not submitted or identified any treatment surrounding his left leg fracture.

In light of the 27-year gap between the Veteran's service and his first documented mention of this injury, his separation examination and absence of recorded injury during service, and his inconsistent statements regarding the date of his left leg fracture, the Board finds the Veteran's lay evidence of an in-service fracture are not credible.  As such, no in-service injury is found and service connection is not warranted.

In short, for reasons expressed immediately above, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of a left leg fracture is denied.


REMAND

The Veteran contends that he has a low back disability that is related to his military service. 

STRs show that the Veteran was seen several times with complaints of back pain.  Post-service treatment records also show that the Veteran has been treated on several occasions with complaints of chronic low back pain.  The earliest post-service treatment record documenting complaints of and treatment for back pain is an October 2005 VA treatment record.  

In November 2009, the Veteran underwent a VA spine examination.  He reported that his back pain began in the 1970s and had progressively worsened.  He indicated a history of trauma to his spine while on active duty and the summer prior to the examination.  He stated that the pain was in his low back down to his left leg.  X-rays revealed mild multi-level degenerative disc disease (DDD) of the lumbar spine, worse at L4-L5.  Subsequent to physical examination and testing, the examiner addressed whether an opinion could be provided on the question of service connection.  The examiner opined that providing such an opinion would be resorting to speculation.  He explained that this was because the Veteran had a fair number of entries throughout the late 1970s and early 1980s about back pains after lifting.  However, the record was silent after that until recent VA treatment visits.  The examiner noted the Veteran's reports that he had seen physicians at the Phoenix VA Medical Center (VAMC) over the years, and also other private physicians and hospitals in the Phoenix area.  The examiner advised the Veteran to make every attempt to obtain additional information from those facilities to see if there was any continuity of care concerning his low back over the years.  The examiner noted that when a remote data search was performed within the Phoenix VAMC (through CPRS), he could not find any entries concerning back pains.  Therefore, he chose to await any additional information that the Veteran may send him over the next number of days.  However, if none arrived, the examiner indicated that he would be resorting to mere speculation to state whether the Veteran's current back pains were due to those items while on active duty.  The examiner additionally pointed out that the Veteran reinjured his back in the past summer, causing discomfort going down his leg, which appeared to be contributing to his back pains.  The examiner further indicated that there were no aggravation issues.  Later that month, the examiner included an addendum the following:  "to date, no faxed records have been received from the Veteran, as it has been close to two weeks since his last visit for this claim.  Therefore, the above comments stand as indicated."

A February 2010 private treatment x-ray revealed mild degenerative changes in the thoracic spine.  A March 2010 VA treatment report reflects x-ray results that revealed a diagnosis of mild degenerative spondylosis of the thoracic spine with likely chronic compression deformities.  An October 2012 VA treatment note includes the Veteran's complaint of chronic neck and upper back pain status post surgery.  

In his April 2010 notice of disagreement (NOD), the Veteran asserted that at discharge, he was asked about any medical problems and after mentioning his back, it was suggested that he "stay around and have things looked into but [he] wanted to get...out of there" and stated that "it [did not] seem to be too bad...at the moment." He further related that he had not been able to afford the appropriate care for his back and that he sometimes sought care for his back at the VA hospital in the 1980s.  He stated that the VA Medical Centers (VAMCs) in Phoenix, Arizona and Omaha, Nebraska would show treatment for his back.

In light of the above, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a back disability.  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by the examiner who offered the November 2009 opinion concerning the Veteran's claimed back disability.  In opining as to whether any such disability had its origin in service, the examiner must discuss whether there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service complaints of back pain and current disability, given that he did not display symptoms of a back disability at his separation from service but was treated on several occasions for back pain while on active duty and has reported that his back pain has continued from discharge from service until the present.

The opinion must specifically take into account the Veteran's in-service complaints of and treatment for back pain and statements of continuity since then.  The examiner must consider the Veteran's lay statements in forming his opinion as to etiology.  See Barr v. Nicholson, 21 Vet. App. at 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  

Lastly, any outstanding records of VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, to include those from the Phoenix, Arizona and Omaha, Nebraska VAMCs, dated from 1980 to the present, and associate them with the claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After any received records have been associated with the claims file, the AOJ should contact the VA examiner who performed the VA back examination in November 2009 to obtain an addendum opinion.  The examiner must review the claims file.

The examiner should be asked to state the medical probabilities that any current low back disability is traceable to the Veteran's period of military service, including the in-service instances of back problems.  The examiner should focus on the Veteran's in-service treatment for back pain and discuss whether the Veteran's current disability is related to those in-service instances, particularly in light of the Veteran's contentions concerning continuity of symptomatology since military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of symptoms since service should be set forth in detail.  (The examiner's opinion will no doubt require some conjecture that is based on the evidence of record, the Veteran's statements, medical principles, and the examiner's experience, but this is what is required to adjudicate this claim.)

If the examiner determines that another examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and any examination should be sought from another qualified examiner.

3. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.

4. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If a benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


